IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 April 27, 2015 Session


          SWEET WATER SUSTAINABILITY INSTITUTE, et al. v.
                 URBAN CENTURY INSTITUTE, et al.

                         Chancery Court for Monroe County
                        No. 17356   Jerri Bryant, Chancellor


               No. E2014-00823-COA-R3-CV-FILED-APRIL 27, 2015


This is an appeal from an order dismissing only the appellant, Sweet Water Sustainability
Institute, from the proceedings below. Because the order appealed from does not resolve any
of the remaining claims in the case, we lack jurisdiction to consider this appeal.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

T HOMAS R. F RIERSON, II, J., C HARLES D. S USANO, J R., C.J., AND D. M ICHAEL S WINEY, J.

Steven B. Ward, Madisonville, Tennessee, for the appellant, Sweet Water Sustainability
Institute.

Wendell J. O’Reilly, Brentwood, Tennessee, for the appellee, Urban Century Institute.

William J. Brown, Cleveland, Tennessee, for the appellees, Enota Institute, Inc. and Sakura
Preservation Trust.

Charles C. Burks, Jr., Knoxville, Tennessee, for the appellees, Patricia Baeher and Phillip
Bateman.

Herbert Slatery, III, Attorney General and Reporter, and Jeremy E. Pyper, Assistant Attorney
General, Antitrust Division, Nashville, Tennessee, for the appellee, State of Tennessee.
                                    MEMORANDUM OPINION 1

        This Court was alerted, prior to transmission of the record, that the order on appeal
did not resolve all remaining claims in the case and that it specifically stated that “all other
claims by other parties remain pending.” Because the order also did not “direct the entry
of a final judgment as to one or more but fewer than all of the claims or parties . . . upon an
express determination that there is no just reason for delay and upon an express direction for
the entry of judgment,” Tenn. R. Civ. P. 54.02, the Court directed the appellant to secure an
order from the Trial Court that complied with Rule 54.02 of the Rules of Civil Procedure and
provided this Court with jurisdiction to consider this appeal. The Trial Court entered an
order on March 4, 2015, which is not in conformity with the directive of this Court and it
appears that the Trial Court has entered no other order in compliance with Rule 54.02. As
such, this Court directed the appellant to show cause why this appeal should not be dismissed
as premature. The appellant has filed no response to the show cause order.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’ ” In Re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
“[A]ny order that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). Because there are unresolved claims and issues in the
proceedings below, this Court does not have subject matter jurisdiction to adjudicate this
appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts have
jurisdiction over final judgments only.”).

        Accordingly, this appeal is dismissed. Costs on appeal are taxed to the appellant, and
its surety, for which execution may issue if necessary.


                                                                     PER CURIAM


       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.

                                                       -2-